ACCEPTED
                                                                                                    03-13-00025-CV
                                                                                                            6695129
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              8/28/2015 10:10:47 AM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
                                     DARYL L. MOORE‡
                                   DARYL L. MOORE, P.C.
                                      1005 Heights Boulevard                       FILED IN
                                       Houston, Texas 77008                 3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                      713.529.0048 Telephone
                                       713.529.2498 Facsimile               8/28/2015 10:10:47 AM
                                    daryl@heightslaw.com Email                  JEFFREY D. KYLE
                                                                                     Clerk


                                        August 28, 2015

    Via Electronic Filing
    Mr. Jeffrey D. Kyle, Clerk
    THIRD COURT OF APPEALS
    P.O. Box 12547
    Austin, Texas 78711-2547

          Re:   Cause No. 03-13-00025-CV; Jerry Scarbrough, Denise Steele, and
                Melissa Victoria Deaton v. Helen Purser, Sue Purser a/k/a Sue E.
                Van Zanten, Gary W. Purser, Jr., Joann M. Purser, and Elizabeth
                H. Tipton.

    Dear Mr. Kyle:

          Elizabeth H. Tipton and/or Daryl L. Moore will present oral argument on
    behalf of Appellees Helen Purser, Sue E. Purser a/k/a Sue E. Van Zanten, Gary W.
    Purser, Jr., Joann M. Purser, and Elizabeth H. Tipton on October 22, 2015, at 9:00
    a.m.

                                                       Sincerely,

                                                       /s/ Rebecca Armstrong
                                                       Rebecca Armstrong,
                                                       Legal Assistant to Daryl L. Moore


    cc:   Michele Chimene
          The Chimene Law Firm
          2827 Linkwood Dr.
          Houston, TX 77025


‡
BOARD CERTIFIED, CIVIL APPELLATE LAW, TEXAS BOARD OF LEGAL SPECIALIZATION